Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/8/2020 have been fully considered but they are not persuasive. 

In the remark, applicant argued (1), the prevent invention does not include a light detector as a motion sensor.

Examiner traverse the argument:
.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11, 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (Zhao), US 9,875,349.

As per claim 1, Zhao taught the invention including a system for regulating access to a computing device, comprising:
A motion detector for detecting motion in front of the computer devices (col.3, lines 59-67, col.4, lines 1-14), said motion being external to the computing device (col.3, lines 59-67, col.4, lines 1-14), wherein the motion detector is not a light sensor (col.3, lines 59-67, col.4, lines 1-14: “The motion sensor 11 may include a position, orientation, or movement sensor…”.  This clearly teaches the motion detector to be that various types of sensors); 
An image capturing device distinct from the motion detector (col.4, lines 55-67, col.5, lines 1-10), said image capturing device capable of capturing images usable for biometric analysis connected to the motion detector, said image capturing device triggered to capture images only when the motion detector detects motion in front of the computing device (col.3, lines 59-67, col.4, lines 1-14, col.7, lines 1-4, 21-47);
A biometric analyzer capable of identifying a person from an image captured by the image capturing device, wherein the biometric analyzer is triggered by the image capturing device when the image capturing device captures an image (col.6, lines 10-24, col.7, lines 21-47);
Wherein the biometric analyzer is configured to identify any person in the image when the image is provided by the image capturing device (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16).  

As per claim 4, Zhao taught the invention as claimed in claim 1.  Zhao further taught wherein the image capturing device is a camera (col.4, lines 55-67, col.5, lines 1-10).

As per claim 5, Zhao taught the invention as claimed in claim 4.  Zhao further taught wherein the biometric analyzer is a face recognition module (col.6, lines 10-24, col.7, lines 21-47). 
As per claim 6, Zhao taught the invention as claimed in claim 4.  Zhao further taught wherein the camera is a built-in camera of the computing device (figure 2).  

As per claim 7, Zhao taught the invention as claimed in claim 1.  Zhao further taught wherein the biometric analyzer is the CPU of the computing device, and the motion detector is the built-in camera of the computing device (figure 2).  

As per claim 8, Zhao taught the invention as claimed in claim 5.  Zhao further taught to comprise:
an infrared illumination device (col.3, lines 59-67, col.4, lines 1-14); 
an infrared camera (col.3, lines 59-67, col.4, lines 1-14); 
wherein the biometric analyzer is configured to use images from the infrared camera as well as from the camera (col.3, lines 59-67, col.4, lines 1-14).

As per claim 9, Zhao taught the invention as claimed in claim 1.  Zhao further taught to further comprise:
a memory storing a biometric representation of at least one authorized user (col.2, lines 60-63, col.8, lines 1-5; figure 2); 
wherein the motion detector operates whether the device is locked or unlocked (col.5, lines 53-64, col.6, lines 48-67, col.7, lines 1-47); 
wherein the computing device is locked whenever the biometric analyzer detects that at least one of the people in front of the computing device is not an authorized user (col.8, lines 10-15); 
wherein the computing device is unlocked whenever the biometric analyzer detects that all of the people in front of the computing device are authorized users (col.8, lines 10-15).

As per claim 10, Zhao taught the invention as claimed in claim 1.  Zhao further taught to further comprise:
a memory storing a biometric representation of at least one authorized user (col.2, lines 60-63, col.8, lines 1-5; figure 2); 
wherein the motion detector operates whether the computing device is connected to the Internet or disconnected from the Internet (col.3, lines 45-67, col.4, lines 1-14, col.5, lines 53-64, col.6, lines 48-67, col.7, lines 1-47; built-in motion detector is set to function both in lock and unlock mode); 
wherein the computing device is disconnected from the Internet whenever the biometric analyzer detects that at least one of the people in front of the computing device is not an authorized user (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16; device remains locked and prevent access to the Internet); 
wherein the computing device is connected to the Internet whenever the biometric analyzer detects that all of the people in front of the computing device are 
As per claim 11, Zhao taught the invention as claimed in claim 10.  Zhao further taught wherein the memory, the image capturing device, the motion detector, and the biometric analyzer are located in a housing connected to a computing device by a connection in one of the following group: a wired connection, a wireless connection (figure 2). 
As per claim 13, Zhao taught the invention including a method for regulating access to a computing device, comprising:
Storing a biometric representation for at least one authorized user;
Detecting motion in front of the computing device using a motion detector (col.3, lines 59-67, col.4, lines 1-14), wherein the motion detector is not a light sensor (col.3, lines 59-67, col.4, lines 1-14: “The motion sensor 11 may include a position, orientation, or movement sensor…”.  This clearly teaches the motion detector to be that various types of sensors), said motion being external to the computing device, wherein the computing device does not move when motion is detected (col.3, lines 59-67, col.4, lines 1-14: motion detector such as infrared sensor, acoustic sensor, sonic or sonar sensor, radar sensor, image sensor, video sensor does not require the movement of the device to detect motion);
In response to detecting motion in front of the computing device, triggering an image capturing device, said image capturing device distinct from the motion 
In response to capturing an image, triggering a biometric analysis module to analyze the image to identify any people in the image (col.6, lines 10-24, col.7, lines 21-47);
Determining whether each person in the image is an authorized user (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16);  
Deactivating the image capturing device and the biometric analysis module after each person in the image is determined to be or not be an authorized user (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16).  

As per claim 14, Zhao taught the invention as claimed in claim 13.  Zhao further taught to comprise:
if each person in the image is an authorized user, and the computing device is locked, unlocking the computing device (col.8, lines 1-16, 21-26); 
if each person in the image is an authorized user, and the computing device is unlocked, leaving the computing device unlocked (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16); 
if at least one person in the image is not an authorized user, and the computing device is locked, leaving the computing device locked (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16); 
if at least one person in the image is not an authorized user, and the computing device is unlocked, locking the computing device (col.6, lines 10-24, col.7, lines 
As per claim 15, Zhao taught the invention as claimed in claim 13.  Zhao further taught to comprise: 
if each person in the image is an authorized user, and the computing device is disconnected from the Internet, connecting the computing device to the Internet (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16; unlocking the device grants access to the Internet via the device); 
if each person in the image is an authorized user, and the computing device is connected to the Internet, leaving the computing device connected to the Internet (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16; unlocking the device grants access to the Internet via the device); 
if at least one person in the image is not an authorized user, and the computing device is disconnected from the Internet, leaving the computing device disconnected from the Internet (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16; device remains locked and prevent access to the Internet); 
if at least one person in the image is not an authorized user, and the computing device is connected to the Internet, disconnecting the computing device from the Internet (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16; device remains locked and prevent access to the Internet). 
As per claim 16, Zhao taught the invention as claimed in claim 13.  Zhao further taught to further comprise the following steps performed prior to the storing step: 
starting the computing device (the computing device must be started for it to function, thus this limitation is essential and inherently taught when the reference shows the computing device functioning to carry out other steps); 
recording a biometric representation for a first authorized user (col.8, lines 1-5); 
wherein the determining step comprises determining whether any of the people in the picture are the first authorized user (col.8, lines 1-16).  
As per claim 17, Zhao taught the invention as claimed in claim 13.  Zhao further taught wherein the biometric representation for at least one authorized user is stored on a second computing device (col.3, lines 15-24, col.8, lines 1-16; storage can include remote storage space). 
As per claim 18, Zhao taught the invention as claimed in claim 13.  Zhao further taught to comprise:
after a predetermined time interval, triggering the image capturing device to receive a second image (col.6, lines 10-24); 
analyzing the second image to identify any people in the second image using a biometric analysis module (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16); 
determining whether each person in the second image is an authorized user (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16); 
deactivating the image capturing device and the biometric analysis module after each person in the second image is determined to be or not be an authorized user 
As per claim 19, Zhao taught the invention as claimed in claim 18.  Zhao further taught where the additional steps are performed repeatedly at regular intervals (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16).

As per claim 20, Zhao taught the invention as claimed in claim 18.  Zhao further taught where the additional steps are only performed when the computing device is unlocked (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16). 
As per claim 21, Zhao taught the invention as claimed in claim 13.  Zhao further taught wherein the analyzing step is one of the following group: facial analysis, retinal scan analysis (col.6, lines 10-24, col.7, lines 21-67, col.8, lines 1-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Zhao), US 9,875,349, in view of Mehew et al (Mehew), US 2011/0320353.

As per claims 2-3, Zhao taught the invention as claimed in claim 1.  Zhao did not specifically teach wherein the image capturing device is a retina scanner and wherein the biometric analyzer is a retina-scan analyzer.  However the concept and advantage of using retina scanner and retina-scan analyzing for authentication is well known and expected in the art.  Mehew taught to authenticate users using retina scanner and retina-scan analyzer as the biometric analyzer (pp. 0027).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Zhao and Mehew in order to provide different biometric information authentication processes to grant access.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (Zhao), US 9,875,349, in view of Gubler, US 2014/0026188.

As per claim 12.  Zhao taught the invention as claimed in claim 11.  Zhao further taught wherein the computing device is configured to lock (col.6, lines 10-24, col.7, lines 48-67, col.8, lines 1-16).  However, Zhao did not teach that this locking occurs when the connection is broken.  In an analogous art, Gubler discloses that a status of a connection is monitored and if a lost connection is detected, the system can lock all access to the device (pp.0009, 0092).  It would have been obvious to one of ordinary skill in the art to lock the device when the connection is lost to limit the functionality of the device in order to limit the risk associated with losing confidential information with a disconnected device (Gubler:  pp. 0005).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramaswamy et al, US 9,860,517
Matsuoka, US 8,261,090

A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 3649


/Kenny S Lin/
Primary Examiner, Art Unit 3649
March 10, 2021a